On Motion for Rehearing.
PER CURIAM.
In his motion for a rehearing appellee first contends that the alleged libelous statements about which he complains were made by appellant against appellee “individually and not as a public officer.” It is our opinion that the record does not support such contention.
Appellee further contends as a part of his second complaint that this court erred in holding to be conditionally or qualifiedly privileged the alleged statements made by appellant to the effect that appel-lee belonged to a political clique who “used Star Chamber Methods of Hitler and the fake trial techniques of Stalin, used drunken perjurers and snitches * * * ” in conducting the courts of Hall County. Ap-pellee contends that he denied such charges in the trial court and that “The jury found such statements were not true.” The record before us reveals that the trial court limited its submission of the issues to the jury to the alleged libelous state-' ments “appearing in the newspaper article mentioned in paragraph 3” of the court’s charge and to those statements alone. That portion of the alleged libelous statements submitted to the jury by the trial court has been heretofore quoted by us from the trial court’s charge in the original opinion and it makes no reference- -to the said language heretofore set out, about which appellee complains in his motion for a rehearing. According to the record the above and foregoing alleged libelous statements about which appellee complains in his motion were not submitted to the jury and no request was made for their submission to the jury. Compaints formerly made about those alleged libelous statements were therefore waived by appellee when the case was -submitted to the jury without including them. Such were not therefore passed upon by this court.
Appellee’s motion for a rehearing is in all things overruled.